Citation Nr: 1748557	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  98-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 80 percent for left ureteropelvic junction obstruction.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

A brief review of the lengthy procedural history of these claims will help frame the issues on appeal. A May 1998 Board decision granted service connection for left kidney disability, and, in a June 1998 rating decision, the RO implemented the Board's grant, assigning a 20 percent disability rating for left ureteropelvic junction obstruction disability effective March 27, 1992, the date that the Veteran initially contacted the RO to express his intention to file a service connection claim. By rating decision in July 1998, the RO denied entitlement to TDIU. He subsequently perfected his appeal as to the denial of an initial rating in excess of 20 percent for the left ureteropelvic junction obstruction disability and the denial of a TDIU. See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board). 

In November 1999, the Veteran testified at a Board videoconference hearing. A transcript of that hearing is of record. 

An April 2000 Board decision denied the Veteran's appeal as to both issues. The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a February 2001 Order, the Court granted a motion by VA to remand the case and to stay further proceedings. The Court vacated the Board's April 2000 decision and remanded the case to the Board for further action. 

In September 2001, the Board remanded the case for compliance with the Veterans' Claims Assistance Act (VCAA) and for additional evidentiary development. 

Subsequently, in an August 2003 decision, the Board again denied the Veteran's appeal as to both issues. The Veteran again appealed the Board's decision to the Court, and, in a February 2005 Memorandum Decision, the Court vacated the Board's August 2003 decision and remanded the case to the Board for further action.

In September 2005, the Board again denied the Veteran's appeal for an increased rating for left ureteropelvic junction obstruction, and remanded the issue of entitlement to a TDIU for compliance with the VCAA. Once again, the Veteran appealed the Board's decision to the Court. In a May 2007 Order, the Court of Appeals for Veterans Claims (Court) endorsed an April 2007 joint motion for remand (JMR), vacated the Board's September 2005 denial of an increased rating for left ureteropelvic junction obstruction, and remanded this matter to the Board for compliance with the instructions in the joint motion.

In accordance with the instructions in the JMR, the Board remanded the case in September 2007 for further evidentiary development. The claims returned to the Board in March 2010, at which time the matter was again remanded, as the necessary development directed in the September 2007 Board remand had not been adequately completed. The Board remanded the claims yet again in August to complete the necessary development directed in the September 2007 and March 2010 Board remands. 

In March 2013, the case was returned to the Board, at which time, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert addressing medical questions critical to this appeal. The requested VHA opinion was received in April 2013.

In September 2013, the case returned to the Board, at which time it again denied entitlement to an increased rating for left ureteropelvic junction obstruction and entitlement to a TDIU. The Veteran again appealed the Board's decision to the Court, and in an October 2014 Memorandum Decision, the Court vacated the Board's September 2013 denial as to both issues, and remanded the case back to the Board for further adjudication consistent with its decision. 

In particular, the Court found that April 2013 VHA opinion that formed the basis of the Board's September 2013 denial, was an inadequate foundation upon which to base the denial of the claims, as it was ambiguous, failed to fully address the determinative question of the severity of the Veteran's kidney disability, and failed to fully consider favorable evidence of symptomatology potentially associated with his service-connected kidney disorder. These claims were again before the Board in October 2015, at which time the Veteran's left ureteropelvic junction obstruction was increased from 20 percent to 80 percent effective February 17, 1994, and the issues of entitlement to a rating in excess of 80 percent for left ureteropelvic junction obstruction from February 17, 1994, and entitlement to a TDIU were remanded for additional development. The case was again remanded in April 2017 for additional development and has since returned to the Board for further proceedings.

Additionally, the Board notes that the Veterans Law Judge who presided over the Veteran's November 1999 hearing, and who authored the Board decisions issued throughout the pendency of the appeal, is no longer employed by the Board. Accordingly, the Veteran was offered an opportunity to testify at another hearing before the Board. See January 2015 Notification Letter. The Veteran has expressed his wish not to testify at another hearing, and for the Board to proceed with appellate review, as reflected in a January 2015 written statement submitted on his behalf by his attorney.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ureteropelvic junction obstruction has not been manifested by renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

CONCLUSION OF LAW

The criteria for a rating in excess of 80 percent for left ureteropelvic junction obstruction have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7509 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in March 2008. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examination with respect to the claim decided herein. The examination adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2016). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's left ureteropelvic junction obstruction has been in receipt of a 80 percent disability rating since February 17, 1994, under Diagnostic Code 7511-7509. 38 C.F.R. §§ 4.115a, 4.115b (2016). See also 38 C.F.R. § 4.27 (2016) (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.). Diagnostic Code 7511 concerns stricture of the ureter, and Diagnostic Code 7509 concerns hydronephrosis. 38 C.F.R. § 4.115b (2016).

Stricture of the ureter is rated in accordance with 38 C.F.R. § 4.115b, Diagnostic Code 7511 (2016). Diagnostic Code 7511 mandates that the disability be rated as hydronephrosis, except when there is recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times a year, in which case a 30 percent rating is warranted. 38 C.F.R. § 4.115b, Diagnostic Code 7511. 

Hydronephrosis is rated according to 38 C.F.R. § 4.115b, Diagnostic Code 7509 (2016), which, as pertinent to the present claim, provides for a rating of 20 percent when there are frequent attacks of colic, requiring catheter drainage; and a rating of 30 percent when there are frequent attacks of colic with infection (pyonephrosis) and kidney function impairment. Additionally, if the hydronephrosis is severe, it is to be rated as renal dysfunction. 

The schedule for rating renal dysfunction is found under 38 C.F.R. § 4.115a (2016). See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1647 (31st ed. 2007) ("renal" pertains to the kidneys). As pertinent to the present claim, an 80 percent rating is assigned for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

The record contains extensive private and VA medical evidence. Importantly, although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail, certainly not in exhaustive detail. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board may summarize the relevant evidence where appropriate, and the Board's analysis may focus specifically on what the evidence shows, or fails to show, as to the claim on appeal. Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). Accordingly, analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

Here, medical records show that the Veteran was treated at St. Vincent's Medical Center in 1994 and 1995. In June 1994, the Veteran was diagnosed with hydronephrosis of the left kidney based on the results of an IVP, which showed "marked dilation of the left renal pelvis" and a left ureteropelvic junction stone with "high grade obstruction." He was prescribed pain medication. In August 1994, the Veteran was treated for a left kidney stone. In November 1994, the Veteran underwent a cystourethroscopy and left retrograde pyelogram. The postoperative diagnosis was prominent left hydronephrosis, possible left ureteral calculus. In April 1995, the Veteran was treated in the emergency room for a urinary tract infection. The physician's diagnosis also included status post left ureteral stent placement and lithotripsy.

VA outpatient treatment records date in February 1997 noted that the Veteran was experiencing difficulty gaining weight. 

In an April 1997 letter, Dr. R.J.N. reviewed the Veteran's medical history and stated that the Veteran "was indeed born with a congenital [UPJ] obstruction[, which] was repaired surgically in June of 1991. He will persist in having chronic changes on radiologic studies due to the longstanding nature of this problem."

The Veteran underwent a VA examination in July 1997, at which time he reported continuing flank pain on the left side. Objective examination revealed a mildly dysfunctional left kidney and a renal panel revealed completely normal results with a BUN in the normal range. 

A computed tomography (CT) scan conducted at St. Vincent Hospital in May 2001 provided an impression of left sided hydronephrosis and calcification along the anterior aspect of the lower left renal pelvis, which "could represent a calcification at the UPJ."

The Veteran underwent an additional VA examination in November 2002. The Veteran reported having one or two urinary tract infections, but none for the last seven years. He noted that no catheterization was needed and that he was not under diet or drug therapy, except for pain medication taken for recurrent left flank pain on a bi-monthly basis. Further, the Veteran stated that he has not engaged in full-time employment since leaving the service in 1987. He stated that he has held short-term subcontracting jobs but that his work is limited by his episodes of pain as well as fatigue. The physician further noted that the Veteran submitted a July 2001 letter from a former employer stating that the Veteran was a good worker, but that his ability to complete jobs had diminished starting in 1998. As concerning the manifestations of his kidney disability, the Veteran reported constant discomfort with episodes of severe pain every two weeks lasting two to three hours that required him to assume a fetal position to minimize pain. He additionally reported feeling weak and tired, and rated his energy level as only 40 percent of normal.

In conjunction with the examination, the VA physician reviewed the Veteran's extensive medical records which showed multiple imaging studies done in 1994 and 1995 and the lithotripsy in March 1995 for an obstructing stone. The physician also noted that in May 2001, a CAT scan revealed left hydronephrosis and some calcification along the anterior margin of the renal pelvis. The physician noted that the Veteran did suffer from frequent episodes of colic, but did not note the presence of infection, other than a urinary tract infection in 1994-1995. Furthermore, the Veteran was not on any drug or diet therapy for kidney stones, other than a self-imposed limitation of fluids. On physical examination, a urinalysis showed normal results. His BUN and creatinine were normal. The diagnosis was chronic left ureteral pelvic junction obstruction. 

A CAT scan performed in December 2002 showed evidence of a mild hydronephrosis on the left side. A lasix renal scan performed in December 2002 showed total renal function within normal limits. Following lasix administration, there was prompt clearance of activity from the left renal pelvis, indicating obstruction was not present. 

VA urgent care records dated in July 2003 reflect that the Veteran complained of left flank pain. A renal scan showed good function bilaterally with some delay in excretion on the left side.

In October and December 2005, VA vocational rehabilitation specialists documented the Veteran's reports of chronic pain and symptoms of weakness and fatigue.

An August 2009 renal scan performed in conjunction with a VA urology examination reflected "mildly delayed excretion on the left with good final clearance of his tracer material." The VA examiner interpreted this to "indicate dilated renal pelvis postoperatively . . . without significant obstruction, although there is diminished clearance of the tracer, probably secondary to enlarged renal pelvis and decreased peristaltic section of the upper ureter." There was no evidence of any stones. 

On VA examination in December 2011, the Veteran reported left flank pain with occasional painful urination and ongoing decreased appetite, present for years. Reviewing the Veteran's medical history, the VA examiner identified pertinent records, noting the following: "6/24/1991 - severe dilation of L renal collection system (note: 'severe');" "7/23/1991 - high grade obstruction (note - 'severe');" "7/25/1991 - possibility of obstruction;" "10/9/1992 - dilation of L renal pelvis;" "6/1994 - IVP showed high grade obstruction (note - 'severe');" "8/15/1994 - no obstruction on renogram;" "12/2002 - renal flow with lasix - no obstruction;" "12/2002 - CT - mild hydronephrosis;" "8/2009 - renal flow with lasix - partial obstruction." The VA examiner opined that "[t]he veteran does not have chronic kidney disease from a lab perspective."

In April 2013, a VA urologist provided a VHA expert medical advisory opinion on the severity of the appellant's hydronephrosis. The examiner first noted that the degree of hydronephrosis blockage was a subjective imaging term. He found that the evidence did indicate severe hydronephrosis as early as 1991. Specifically, he stated that the use of the term "high grade obstructive uropathy" to describe radiographic studies takin in June 1991 reflected the presence of "severe hydronephrosis." He further explained that severe hydronephrosis could only be "shown" when radiographic studies were performed; that "does not mean, however, that the hydronephrosis disappeared during those times when radiographic studies were not performed." He further opined that the 1994 finding of "prominent hydronephrosis" was "essentially meaningless in terms of how the kidney would normally function." Furthermore, he concluded that the appellant's weight changes were unrelated to his disability. The VA expert also observed that a June 1994 study demonstrated a "high grade obstruction" but did not comment on the significance of this finding. He concluded that, although the appellant's kidney will always look abnormal, renal function studies did not indicate any permanent renal damage. 

A July 2017 VA examination report shows that the Veteran was diagnosed with nephrolithiasis and ureteropelvic obstruction. The examiner noted a history of congenital obstruction of the left UPJ. In 1991, it was noted that he underwent surgery at a private hospital due to pain and hydronephrosis. Surgery was successful and there was a good resolution of the hydronephrosis with only mild persistent dilation of the renal pelvis on later imagining and renal function was to be consistently normal. The examiner noted that the Veteran had been seen on several occasions with a diagnosis of nephrolithiasis; however, stone analysis was not of record. The examiner noted that the Veteran's primary complaint was left flank pain that was a persistent low grade pain with increase into the range of 7-9/10 with vigorous activity or if he had significantly increased fluid intake. The Veteran was noted to manage pain with the use of narcotics. Regarding work, the Veteran reported that he has not worked in the last 30 years due to his chronic pain and marked dyspnea on exertion. The examiner noted a pulmonary function test in 2011 showed a FVC of 54 percent of expected and FEV-1 of 32 percent, which was indicative of severe COPD. Symptoms due to urolithiasis were noted as frequent attacks of colic. Mild tenderness of the left flank was noted.  

Diagnostic testing showed BUN results were normal with a result of 11. Creatinine was noted as normal with a result 1.06. EGFR results were normal with a result of 72. Urinalysis testing showed normal results for RBC's/HPF and Proteinuria (albumin). The examiner remarked that the Veteran does not currently have evidence of ureteropelvic obstruction - he had a history of ureteropelvic obstruction which was relieved by surgery in 1991. The examiner reported that renal function has been consistently normal for more than twenty years and was normal during examination. There is no disability, or any symptoms at all, related to renal dysfunction noted by the examiner. There is no history of edema related to kidney disease noted by the examiner. While the examiner noted that the Veteran attributed his fatigue and dyspnea on exertion to the kidney condition, the examiner noted that these symptoms were more likely due to severe COPD. The Veteran attributed his left flank pain to his history of UPJ obstruction and subsequent surgery; however; the examiner reported that the source of this pain is unclear. Because of the Veteran's consistently normal renal function and absence of any progression of dilation of the left renal pelvis, the examiner concluded there was no residual chronic obstruction and thus no source of pain related to his history of UPJ obstruction and surgical repair. The examiner reported that the Veteran's kidney stones were not due to or aggravated by history of UPJ obstruction and surgical repair. The examiner reported that they were physiologically unrelated conditions. The examiner noted that the Veteran's history of stones may be a significant contributor to chronic flank pain.  

As noted in the Board's April 2017 Remand, the VA and VHA medical opinion evidence currently of record, including the opinions put forth in July 2009, September 2009, June 2010, July 2010, December 2011, March 2012, and April 2013, failed to adequately address the pertinent question of the duration and level of severity of the Veteran's diagnosed hydronephrosis. As noted, each of these evaluations of the Veteran were found by previous decisions of either the Board or the Court to be inadequate in some way. See, e.g., September 2007 Board Remand; March 2010 Board Remand; August 2011 Board Remand; March 2013 VHA Opinion Request; October 2014 Memorandum Decision. See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.); Stefl v. Nicholson, 21 Vet. App. 120 (2007). Accordingly, these examination reports, alone, did not form a sufficient foundation upon which to base a denial of a rating in excess of 80 percent for the period since February 17, 1994. 

As discussed above, under 38 C.F.R. § 4.115a, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg percent; creatinine more than 8mg percent; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

After a review of the evidence of record the Board finds that a rating in excess of 80 percent is not warranted at any time during the course of the appeal, as the Veteran has not required regular dialysis and his renal disability has not precluded more than sedentary activity. Additionally, none of the Veteran's laboratory results noted during the course of the appeal has showed BUN more than 80 mg% or creatinine more than 8mg percent. As noted in the most recent VA examination report and other evidence of record, persistent edema and albuminuria has not been shown, nor has the Veteran been evaluated with markedly decreased function of the kidney or other organ system. While the Veteran has reported lethargy and becoming easily fatigued and has been diagnosed with severe COPD, the July 2017 VA examiner noted that the Veteran's COPD and decreased pulmonary functioning testing were the cause of his fatigue but specifically concluded that these disabilities were not related to his service-connected renal condition. The Board finds that this does not satisfy the requirements for a 100 percent rating set out in 38 C.F.R. § 4.115b regarding "markedly decreased function of ... other organ systems, especially cardiovascular," as the Veteran's cardiovascular disability has been explicitly found to be unrelated etiologically to his service-connected left ureteropelvic junction obstruction.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected left ureteropelvic junction obstruction . However, the examination results, as compared to the rating criteria, do not warrant a rating of 100 percent. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 80 percent for left ureteropelvic junction obstruction is denied.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998). When VA undertakes an examination, even if not required to do so, an adequate one must be provided. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the April 2017 Board remand, the Veteran's claim for entitlement to TDIU was remanded for the Veteran to be scheduled for a VA examination and also to request an opinion regarding to the Veteran's employability by a VA vocational rehabilitation specialist. While the July 2017 VA examiner did provide an opinion as to the Veteran's employability, the examiner was not a VA vocational rehabilitation specialist but a staff physician. Therefore, the Board finds that the April 2017 Board remand was not complied with and this matter must once again be remanded to provide an opinion as to the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion as to the Veteran's functional impairment due to his service-connected disabilities by a VA Vocational Rehabilitation Specialist. 

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner. The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., the left ureteropelvic junction obstruction, and the right eyebrow scar) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation during the time period from March 1992 to the present.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found. In so doing, the examiner is asked to specifically consider and address the VA vocational rehabilitation evidence of record, including the January 1999 Vocational Rehabilitation Synthesis indicating that the Veteran "does not appear to possess the education and or work skills needed to overcome the effects of the impairment of employability" caused by his medical condition.

If a VA vocational rehabilitation specialist is not available to physically examine the Veteran, an otherwise qualified VA professional should undertake the above-directed examination and provide the requested report. A VA vocational rehabilitation specialist must then conduct a full review of the Veteran's claims file, including the examination report obtained pursuant to the above, and must comment on the examiner's findings, including providing any additional opinions or discussions regarding the above-directed examination request.

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. Consider whether referral of the issue of entitlement to a TDIU from March 27, 1992, to February 17, 1994, to VA's Director of Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b) is warranted.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


